Citation Nr: 0516958	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1966 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action by the RO 
that denied entitlement to a rating in excess of 50 percent 
for PTSD.  


FINDING OF FACT

The veteran's PTSD causes deficiencies in most of the areas 
of work, school, family relations, judgment, thinking and 
mood.  Total occupational and social impairment has not been 
alleged or documented.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, as amended, imposes heightened 
duties on VA to provide notice and assistance to claimants 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.159 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

A claimant is generally presumed to be seeking the maximum 
benefit under the law.  AB v. Brown, 6 Vet. App. 35 (1993).  
A claimant can choose to limit his claim to less than the 
maximum.  Id.  In his substantive appeal, the veteran, 
through his representative argued that his disability more 
closely approximates the criteria for a 70 percent evaluation 
than that for the current 50 percent rating.  As will be 
discussed below, he has not argued that he meets the criteria 
for the 100 percent rating, and has consistently reported 
that he remains gainfully employed.

This decision grants a 70 percent rating, and in view of the 
statements and arguments essentially limiting the claim to 
the 70 percent rating, the Board's decision is a full grant 
of the benefit sought.  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his claim.  

In any event, the RO sent the veteran a November 2002 letter 
that told him what evidence was needed to substantiate the 
claim for an increased rating, what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a).  The letter told 
him to submit releases for relevant treatment records, or 
submit those records himself.  This notice served to advise 
him to submit relevant evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2004).  This notice was provided prior to the 
initial April 2003 decision on his increased rating claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that VCAA notice should be provided prior to the 
initial adverse decision on a claim); cf. Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  May 27, 2005) (per 
curiam en banc order) (holding that failure to provide VCAA 
notice prior to initial adverse decision on a claim was 
ordinarily not prejudicial).


VA is obliged to provide an examination when necessary to 
decide a claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
veteran has been provided VA examinations.

VA has also made required efforts to obtain relevant and 
adequately identified treatment records.  The RO has obtained 
all reported records of VA hospital and clinical treatment.  
The RO made several attempts to obtain records of treatment 
from a Vet Center.  The Vet Center provided only a November 
2002 statement from a therapist summarizing the veteran's 
status.  In view of the Board's decision granting a 70 
percent rating; the fact that the Vet Center treatment was 
less recent, and is hence less probative than other VA 
treatment records in the claims file; and that there is a 
summary of the treatment; the Board finds that additional 
efforts to obtain Vet Center records are not warranted.

Rating Criteria

Disabilities are evaluated in accordance with VA's Schedule 
for Rating Disabilities.  38 C.F.R., Part 4 (2004).  The 
schedule is meant to compensate for average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

PTSD is evaluated in accordance with the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  The criteria for a 70 percent rating are 
met if there are deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The only criteria for a 100 percent rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004) 

The record shows that the mental health professionals have 
generally described the veteran's PTSD as causing severe 
disability, and provided global assessment of function (GAF) 
scores in the 40s.  GAF scores between 41 and 50 envision 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2004).  

The veteran was provided a GAF of 60 on discharge from his 
most recent period of psychiatric hospitalization in April 
2003.  Subsequent treatment records, however, document 
ongoing difficulties, including one occasion when his wife 
had to call the police due to the veteran's behavior.

The veteran's GAF scores envision serious deficiencies in the 
areas of work, school and family relations.  Outpatient and 
inpatient treatment records document deficiencies in the 
veteran's mood.  Therefore, the Board concludes that the 
veteran has deficiencies in most of the areas listed in the 
criteria for a 70 percent rating, and that a 70 percent 
rating is warranted.

As noted earlier, the veteran appears to have limited his 
appeal to a claim for the 70 percent rating.  The evidence is 
consistent in showing that he has maintained gainful 
employment, and has maintained a relationship with his wife.  
Thus, there is no evidence of total occupational and social 
impairment, as would be necessary for a 100 percent rating.

The veteran has not raised the question of entitlement to an 
extraschedular rating.  The record shows that he was 
hospitalized on two occasions during the appeal period for 
treatment of PTSD.  However, he was awarded temporary total 
ratings for these periods.  38 C.F.R. § 4.29 (2004).  There 
have been some reports of on the job difficulties, but no 
reports of lost income or other evidence of marked 
interference with employment (beyond that contemplated by a 
70 percent rating).  Therefore, referral for consideration of 
an extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b) (2004).


ORDER

Entitlement to a 70 percent rating for PTSD is granted.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


